339 F.2d 742
BELSINGER SIGNS, INC., Appellant,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION NO. 26, etc., et al., Appellees.
No. 18780.
United States Court of Appeals District of Columbia Circuit.
Argued October 13, 1964.
Decided October 29, 1964.
Petition for Rehearing en Banc and Petition for Rehearing by the Division Denied January 13, 1965.

Mr. Robert D. Wallick, Washington, D. C., for appellant.
Mr. Ronald Rosenberg, Washington, D. C., with whom Messrs. Henry Kaiser and George Kaufmann, Washington, D. C., were on the brief, for appellees.
Before BAZELON, Chief Judge, and FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The appeal is from an order of the District Court denying a motion of appellant, plaintiff in the District Court, for a mandatory preliminary injunction to require appellees, defendants in the District Court, to comply with an arbitration award alleged by appellant to require appellees to enter into a collective bargaining agreement with appellant.


2
Resolution of the issues raised by the complaint in the District Court, and of the motion there for a preliminary injunction, will in part at least be affected by a proceeding instituted by appellant against appellees before the National Labor Relations Board. The proceeding has gone to hearing and is still pending before the Board. For this reason, as well as because of uncertainties in other respects as to the facts essential to sustain its right to the preliminary injunction we are not in a position to direct the District Court to grant appellant that relief.


3
Affirmed.